Citation Nr: 1225982	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  10-10 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling from July 17, 2008 to August 11, 2011, and 70 percent disabling thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to PTSD.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to September 1953.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey which granted service connection for PTSD and assigned a 50 percent disability rating effective July 17, 2008.

In May 2011, a video conference hearing before the undersigned was held at the RO.  A transcript of that hearing is of record.  At the hearing, the Veteran clarified the proper spelling of his first name.  The previous spelling of the Veteran's name is included in the caption as this is the name listed on his Department of Defense Form 214.

In July 2011, the Board remanded the issue of entitlement to a higher initial rating for PTSD for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

In a June 2012 rating decision, the VA Appeals Management Center increased the rating for the Veteran's service-connected PTSD to 70 percent, effective August 12, 2011.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From July 17, 2008 to August 11, 2011, the Veteran's PTSD was manifested by flashbacks, nightmares, depression, anxiety, guilt, poor sleep, anger, impaired memory, hypervigilance, hyperstartle response, and mood swings, which resulted in no more than occupational and social impairment with reduced reliability and productivity.  

2.  Since August 12, 2011, the Veteran's PTSD has been manifested by flashbacks, depression, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work and a work-like setting, inability to establish and maintain effective relationships, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene, which results in no more than occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for PTSD, for the period from July 17, 2008 to August 11, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an initial disability rating in excess of 70 percent for PTSD since August 12, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a July 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence was needed to substantiate his underlying claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include VA treatment records and examination reports, Vet Center records, and hearing testimony.

The Veteran's service records were not obtained in this case.  In September 2008, the National Personnel Records Center (NPRC) reported that these records were "fire-related."  This is the term commonly used to refer to records which were destroyed during an accidental fire at the NPRC in 1973.  These records are unfortunately unavailable.  The Veteran was informed of the unavailability of these records in an October 2008 letter.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claims.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board notes that while these records could possibly be helpful in understanding the history of the Veteran's PTSD, they would not show the current symptomatology or severity of the PTSD.  

This case was remanded in July 2011 to obtain additional VA and Vet Center records and to afford the Veteran another VA examination.  The identified VA and Vet Center records were obtained and the Veteran was afforded a VA examination in August 2011.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran underwent VA examinations in September 2009 and August 2011.  These examinations are found to be adequate in so far as they thoroughly and accurately portray the extent of the Veteran's PTSD.  They were each conducted after a review of the claims file and with a history obtained from the Veteran.  In addition, the Veteran was interviewed by the examiner and mental status examinations were performed.  Therefore, the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claim.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to higher initial disability ratings for PTSD.  Such disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 50 percent disabling for the period from July 17, 2008 through August 11, 2011; and as 70 percent disabling for the period beginning on August 12, 2011.

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011).

      I. Prior to August 12, 2011

During the Veteran's May 2011 hearing, he testified that he had anxiety from construction in front of his house.  Board Hearing Tr. at 4-5.  He also reported experiencing depression.  Board Hearing Tr. at 6.  According to the Veteran, his friends were dying and he feels guilty if he does not go to their funerals.  Board Hearing Tr. at 5.  The Veteran stated that his relationship with his family was "real good."  Board Hearing Tr. at 4.

The Veteran first sought psychiatric treatment at the Vet Center in October 2008.  During his intake interview with a therapist he complained of nightmares, anxiety caused by noise, poor sleep, anger, and that he did not like small spaces.  Mental status examination revealed the Veteran to be neat and clean and of average intelligence.  His speech was appropriate and he was oriented to person, place, and time.  Memory was impaired, although to what degree was not noted.  Affect was appropriate and the Veteran was tense.  His judgment was good.  The assessment was that the Veteran still suffered from nightmares, flashbacks, poor sleep, anxiety, survivor's guilt, hypervigilance, anger, depression, hyperstartle response, and isolation.  The Axis I diagnosis was PTSD, and the therapist noted that the PTSD issues would be considered chronic and severe.  The therapist assigned a GAF score of 50.  

Treatment records from the Vet Center during this time period reflect that the Veteran routinely denied suicidal and homicidal ideation and was oriented to person, place and time.  Reported symptoms included depression, anger, and nightmares, as well as guilt and sadness over the recent death of friends which caused him anxiety.

The Veteran was seen by a psychologist for a VA PTSD examination in September 2009.  The claims file was reviewed in connection with the examination.  The Veteran complained of nightmares, flashbacks, sleep problems, a heightened startle response, hypervigilance, avoidance, isolation, depression, and mood swings.  On mental status examination, it was noted that the Veteran was wearing a suit and was cooperative.  He was oriented to person, place, and time.  His mood was mildly depressed and anxious and his affect was mildly blunted.  Speech was normal and there was no evidence of perceptual impairment or any evidence of a thought disorder.  Thought content was appropriate.  The Veteran denied suicidal and homicidal ideation.  Memory, concentration, abstract reasoning, judgment, impulse control and insight were all intact.  The Veteran reported that he sees all four of his children on a regular basis, although he did not have any friends.  The examiner entered an Axis I diagnosis of PTSD of moderate severity.  A GAF score of 48 was assigned with the examiner explaining that the Veteran isolates and avoids recreational and leisure activities, has impaired sleep, heightened arousal, mood swings, and suffered from ongoing anxiety and depression.  According to the examiner, the Veteran would have difficulty maintaining employment as a consequence of his symptoms of anxiety; however, he had been retired for over 20 years.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity as a direct consequence of his nightmares, impaired sleep, flashbacks, isolation, absence of recreational and leisure activities, and heightened arousal.  

The evidence, including the Veteran's statements, does not reflect any suicidal ideation, obsessional rituals which interfere with routine activities, speech problems, near-continuous panic, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or an inability to establish and maintain effective relationships during this period.  In fact, the Veteran has routinely denied having suicidal ideation.  At his Vet Center intake and September 2009 VA examinations, his speech was normal and he was oriented to time, place, and person.  At the Vet Center intake examination he was described as neat and clean and at the September 2009 VA examination he was wearing a suit.  While the Veteran reported he does not have any friends, at his September 2009 VA examination he stated that he sees all four of his children on a regular basis, and at his May 2001 hearing he testified that his relationship with his family was "real good."  Board Hearing Tr. at 4.  This is evidence against a finding that the Veteran has an inability to establish and maintain effective relationships.  

While the Veteran reports having depression, he does not describe near constant depression that affects his ability to function independently, appropriately, and effectively.  Likewise, while the Veteran may have some difficulty in adapting to stressful circumstances, these symptoms in combination with all of the other symptomatology are more reflective of occupational and social impairment with reduced reliability and productivity than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

Ultimately, after a review of the relevant evidence and examination of the Veteran, a VA psychologist opined that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity.  This opinion is supported by other evidence of record, namely the Vet Center records showing orientation to person, place, and time, no suicidal ideation, and other findings suggestive of no higher than a 50 percent disability rating.  The assigned GAF scores of 48 and 50 - which reflect serious symptoms or any serious impairment in social, occupational, or school functioning - are not in conflict with a 50 percent disability rating.  The medical opinion and evidence is afforded greater probative value than the Veteran's allegation that he should be awarded a higher rating.  Notably, the medical opinion was made with consideration of the Veteran's statements and reported symptomatology.  As such, the Board finds that the overall disability picture for this period more nearly approximates the criteria for a 50 percent disability rating.  See 38 C.F.R. §§ 4.3, 4.130, General Rating Formula for Mental Disorders.

	II. Since August 12, 2011

The Veteran was afforded another VA PTSD examination in August 2011.  The examination was performed by the same psychologist who saw him in September 2009 and the claims file was again reviewed.  Since the last examination, the Veteran had been attending funerals of deceased veterans he served with.  The funerals were occurring with more frequency, which was contributing to increasing flashbacks and a lowered quality of life.  The Veteran's reported symptoms included depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work and a work-like setting, inability to establish and maintain effective relationships, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  According to the examiner, the symptoms were severe and significantly impacted on the Veteran's quality of life resulting in significant isolation and unproductive use of leisure time.  The examiner diagnosed severe PTSD and concluded that the Veteran's level of occupational and social impairment is best described as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He assigned a GAF score of 42 and explained that the Veteran appeared to be more isolated and anxious than when originally examined.  

The evidence, including the Veteran's statements, does not suggest that the Veteran has any gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, memory loss for names of close relatives, own occupation or own name; or that he is in persistent danger of hurting himself or others.  The VA psychologist's August 2011 report included a section for indication of symptomatology.  Each of the above symptoms is included as a choice in that section.  Essentially, the psychologist puts an "x" in any boxes indicating symptoms that apply to the Veteran.  The psychologist did not mark any of the above symptoms as applying to the Veteran.  

The VA psychologist indicated that the Veteran had neglected personal appearance and hygiene and an intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  However, these symptoms in combination with all of the other symptomatology are more reflective of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood than total occupational and social impairment.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

Ultimately, after a review of the relevant evidence and examination of the Veteran, a VA psychologist opined that the Veteran's symptoms were productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The assigned GAF score of 42 - which reflects serious symptoms or any serious impairment in social, occupational, or school functioning - is not in conflict with a 70 percent disability rating.  The medical opinion and evidence is afforded greater probative value than the Veteran's allegation that he should be awarded a higher rating.  Notably, the medical opinion was made with consideration of the Veteran's statements and reported symptomatology.  As such, the Board finds that the overall disability picture for this period more nearly approximates the criteria for a 70 percent disability rating.  See 38 C.F.R. §§ 4.3, 4.130, General Rating Formula for Mental Disorders.

	III. Other Considerations

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).





ORDER

Entitlement to an initial disability rating for PTSD in excess of 50 percent from July 17, 2008 to August 11, 2011 is denied. 

Entitlement to a disability rating for PTSD in excess of 70 percent since August 12, 2011 is denied. 


REMAND

If a veteran asserts entitlement to a TDIU during adjudication of the issue of entitlement to service connection or during the appeal of the initial evaluation assigned, the issue is part of the underlying claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also Norris v. West, 12 Vet. App. 413, 420 (1999).  

In this case, evidence suggests that the Veteran may be unemployable as a result of his service-connected PTSD.  For example, in September 2009 a VA examiner opined that the Veteran would have difficulty maintaining employment as a consequence of his psychiatric symptoms.  Thus, a claim for entitlement to a TDIU is before the Board.  See id.  However, this issue is not yet ripe for review and must be remanded for additional development.  See VAOPGCPREC 6-96 (noting that because the Board has jurisdiction over the question of TDIU for a particular disability in connection with a claim for an increased rating, the proper method of returning the case to the RO for further action is by Remand).

The Veteran has not been provided with VCAA notice appropriate for his claim for entitlement to a TDIU.  Such should be remedied on remand.  In addition, an addendum opinion addressing employability should be obtained from the VA psychologist who examined the Veteran in September 2009 and August 2011.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue the Veteran VCAA notice appropriate for his claim for a TDIU.  

2.  Then, return the claims file to the examiner who conducted the September 2009 and August 2011 VA PTSD examinations, if available, to provide the following opinion after review of the entire claims file: Is it at least as likely as not (50 percent probability or greater) that the Veteran's PTSD renders him unable to secure or follow a substantially gainful occupation?  

A complete rationale for all opinions expressed should be provided.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


